internal_revenue_service number release date index number -------------------------------- ------------------------------------------- ---------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b3 plr-127780-15 date date legend x y trust trust ----------------------------------- ----------------------- ------------------------------------------------ ----------------------- ------------------------- ---------------------------------------------------------- ----------------------- a --------------------------- state date date date date date --------------------------- ------------- ----------------------- --------------------- ------- ------------------------ ------------------------ plr-127780-15 dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated in state on date and elected to be treated as an s_corporation effective date in date trust a shareholder of x contributed shares of x to y a partnership an ineligible s_corporation shareholder under sec_1361 as a result x’s s_corporation_election terminated date in addition shares of stock in x are held by trust trust was a grantor_trust described in sec_1361 of which a was the deemed owner a died on date relative to a's shares of x stock trust qualified under sec_1361 as an eligible shareholder for two years from a's date of death however trust continued to hold the x stock after the two-year period according to x trust qualifies as an electing_small_business_trust esbt but its trustee made no esbt election as a result x’s s_corporation_election would have terminated date had the election not already terminated date x represents that the termination of x’s s_corporation_election was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the commissioner with respect to the period specified by sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 the following trust may be an s_corporation shareholder a_trust all of which is treated under subpart e of part of subchapter_j of chapter of the code as owned by an individual who is a citizen or resident_of_the_united_states plr-127780-15 sec_1361 provides that for purposes of sec_1361 the following trust may be an s_corporation shareholder a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder but only for the 2-year period beginning on the day of the deemed owner's death sec_1361 provides that for purposes of sec_1361 an esbt may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary plr-127780-15 conclusion based solely on the facts submitted and representations made we conclude that x's s_corporation_election terminated on date because x had an ineligible shareholder however we conclude that the termination on date was inadvertent within the meaning of sec_1362 accordingly under sec_1362 x will be treated as continuing to be an s_corporation on and after date provided that x's s_corporation_election was valid and not otherwise terminated under sec_1362 as a condition to this ruling y must distribute all of its x stock to eligible shareholders within days of the date of this letter we further conclude that x's s_corporation_election would have terminated on date after the two-year period beginning on h's death due to the trustee's failure to make an esbt election for trust had the election not already terminated date we also conclude that such termination would have constituted an inadvertent termination within the meaning of sec_1362 accordingly x will be treated as continuing to be an s_corporation from date and thereafter provided that its s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 moreover relative to a's shares of x stock trust will be treated as an esbt from date and thereafter provided the trustee of trust files an esbt election for trust with the appropriate service_center effective date within days of the date of this letter a copy of this letter should be attached to the election except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion as to whether x is otherwise eligible to be treated as an s_corporation or whether trust is otherwise eligible to be treated as an esbt within the meaning of e a the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-127780-15 in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely richard t probst senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
